Citation Nr: 0732486	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1956 to February 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran disagreed and timely 
appealed.

In February 2006 the veteran and his representative presented 
evidence and testimony before a local hearing officer at the 
RO.  In August 2007 the veteran and his representative 
presented evidence and testimony before the undersigned 
Veterans Law Judge at a videoconference hearing.  Transcripts 
of both hearings have been associated with the veteran's 
claims folder.

Issues not on appeal

In the April 2005 rating decision, the RO granted service 
connection for tinnitus, evaluated as 10 percent disabling 
from November 8, 2004, the date of the veteran's claim.  In 
the same rating decision the RO denied service connection for 
the following conditions (in addition to hearing loss): 
gastric resection surgery; gaastroesophageal reflux disease 
(GERD); gastroduodenostomy; gout of the right hand; residuals 
of frostbite to the right hand; and bilateral frostbite of 
the feet.  

In a December 2005 rating decision, the RO granted service 
connection for post-hemigastrectomy with gastro duodenostomy, 
GERD, evaluated as 30 percent disabling effective November 8, 
2004.  

In a January 2007 rating decision the RO granted service 
connection for residuals of cold sensitivity of the right 
hand, the lower left extremity and the lower right extremity, 
each evaluated as 30 percent disabling effective November 8, 
2004.

The veteran has not disagreed with any of those decisions.  
The only issue on appeal is the issue of entitlement to 
service connection for bilateral hearing loss.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's current hearing loss 
disability is not related to his military service. 


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and in-service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss, which he claims was caused by his exposure to excessive 
noise while on Air Force flight lines during active duty.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 


Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed a letter dated November 2004 that to 
support his claim, the evidence must show: an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; a relationship between the current 
disability and an injury, disease, or event in military 
service.  See page 7.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was asked in the 
November 2004 letter and in a December 2004 letter that "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
current disability, are not in dispute.  The veteran's claim 
was denied because of lack of evidence of element (3), a 
connection between the veteran's service and the 
disabilities.  As noted above, the veteran has received 
proper notice of that crucial element.  Because the RO denied 
service connection to the veteran's claims, any lack of 
notice of elements (4) and (5) has no prejudicial effect on 
the veteran's claim.  Because the Board is denying the claim, 
these elements remain moot.  

In any event, the veteran received specific notice of 
elements (4) and (5) in a March 2006 letter.  The Board 
therefore finds that the veteran has received proper notice 
pursuant to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the reports of VA treatment of the veteran and private 
medical records which pertain to the veteran's claims and 
which will be discussed below.  Additionally, the veteran was 
provided with a VA examination in March 2005.  Neither the 
veteran nor his representative has identified any further 
evidence he believes would sustain his claim.  

The Board notes that despite efforts to locate the veteran's 
service medical records, no such records were found, except 
for a report of his August 1960 separation physical 
examination.  The veteran was first specifically informed in 
a letter dated February 7, 2005, that the records were 
unavailable.  He was asked for additional information to 
assist VA in locating duplicate or alternate records, and 
other requests for the records were made, but such efforts 
have been unsuccessful.  Based on the RO's formal finding of 
unavailability of the veteran's service records, the Board 
believes that any further search would be an exercise in 
futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Moreover, as will be discussed below, the outcome of this 
case hinges upon medical nexus, which cannot be based on the 
service medical records.

Accordingly, the Board finds that under the circumstances of 
this case as they pertain to the issues being decided, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative have presented evidence and testimony at a 
February 2006 hearing before a local hearing officer at the 
RO, and to the undersigned VLJ in a videoconference hearing 
in an August 2007.  The veteran has been ably represented by 
his service organization, which has submitted a formal brief 
as recently as August 2007.  

The Board will therefore proceed to a decision on the merits.  

Pertinent law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  

With respect to element (1), the March 2005 audiological 
examination report includes the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
50
LEFT
30
35
40
60
60

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater.  Thus, the evidence of 
record establishes that the veteran suffers from a current 
bilateral hearing loss disability.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

With respect to in-service disease, as discussed above, the 
veteran's service medical records are largely missing.  
However, there is no suggestion in the record that he was 
diagnosed as having hearing loss in service.  Indeed, his 
August 1960 separation examination report is of record, and 
it shows normal hearing, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
-10
0
LEFT
5
10
0
5
5

Moreover, there is no indication that hearing loss was 
diagnosed until many decades after service, long after the 
one year presumptive period found in 38 C.F.R. § 3.309(a).  

With respect to in-service injury, the veteran has indicated 
that he served as a guard on an Air Force flight line and was 
exposed to noise from aircraft engines.  
See the February 2006 hearing transcript, page 3.   The Board 
finds that the veteran's assertions regarding in-service 
noise exposure are credible.  Thus, Hickson element (2) has 
been met.

With respect to crucial Hickson element (3), a nexus between 
current hearing loss and service, there are conflicting 
medical opinions of record.  An August 2005 VA audiological 
examination report notes that the veteran's hearing was 
normal he veteran was separated from active duty in 1960 and 
concludes "Because the veteran had normal hearing 
sensitivity bilaterally at separation, it is not likely that 
his present hearing loss is service connected".  The veteran 
submitted a private medical opinion dated March 2006 in which 
B.T., M.D. stated "I do believe [the veteran's]  high 
frequency noise induced sensorineural hearing loss is a 
direct result of his military exposure."  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the 
Court and the United States Court of Appeals for the Federal 
Circuit have expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-473 (1993); White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).

In assessing medical opinions, the failure of an examiner to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that Dr. B.T.'s opinion is not as probative 
as the VA examiner's conclusion.  The VA examiner explained 
that the veteran had normal hearing when he was discharged 
and specifically noted the results of the hearing test given 
to the veteran on separation.  It does not appear that Dr. 
B.T. had those findings to review when he provided his 
opinion; he certainly did not indicate he reviewed them.  The 
normal discharge physical results were the reason why the VA 
examiner determined that the current hearing disability was 
not service related.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of an 
examiner's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  

The VA examiner's opinion thus is based upon a review of the 
veteran's medical history, which in fact shows no hearing 
loss in service or for many years thereafter.  Dr. B.T.'s 
opinion, on the other hand, was conclusory in nature and did 
not explain the perceived connection between the veteran's 
in-service noise exposure and the onset of hearing loss 
decades later.  Accordingly, the Board places greater weight 
of probative value on the opinion of the VA examiner, as it 
appears to be supported by the medical history.  Indeed, the 
record does not reflect the veteran making complaints 
regarding, or seeking treatment for hearing loss until more 
than 40 years after service, weighs against the finding of a 
nexus between the current condition and service.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
[a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].
 
While the veteran himself has contended that there exists a 
nexus between his military service from 1956 to 1960 and his 
currently diagnosed hearing loss, it is well-established that 
as a layperson without medical training he is not competent 
to express an opinion as to medical matters such a etiology.  
See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

For those reasons, the Board finds that element (3), medical 
nexus, is not satisfied.  The claim fails on that basis.

In summary, for the reasons and bases expressed immediately 
above, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The benefit 
sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


